Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on September 16, 2022.

Restrictions/Elections.
Applicant’s election of Group I (Claims 1-11) in the reply filed on September 16, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).

Status of Claims
Claims 1-12 are currently pending and are the subject of this office action.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 16, 2022.
Claims 1-11 are presently under examination.

Priority
The present application claims priority to foreign application ITALY IT102019000020118 filed on 10/31/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “said formulation comprises zinc and arginine gluconates combined with ascorbic acid”
First, it is not clear if applicant is claiming “metallic zinc and arginine gluconates” or “zinc gluconates and arginine gluconate”.  If Applicant claims the last one, what is the structure of arginine gluconate?  The compound is not described in the literature.  Claim 4 states that: “arginine gluconate is obtained during production starting from arginine base and salifying it with stoichiometric amounts of gluconic acid”.  So, what are the stoichiometric amounts? 1:1, 2:1, 1:2?
For the purpose of prior art the phrase “zinc and arginine gluconates” is going to be interpreted as “comprising Zing Gluconate and arginine”.


Second, what is “combined” with ascorbic acid? Zinc or arginine gluconate? And what is the meaning of “combined” in this context?  Is it chemically combined?  Physically combined?

Claim 4 states: ”wherein arginine gluconate, essential component”.  What is “essential” supposed to mean? what kind of structural limitation is “essential”?
Claim 4 also states “a relative precursor”.  What is a relative precursor?

Claim 5 recites: “said formulation comprises the further addition of arginine”.  How can a composition comprise the addition of something?  The composition “comprises arginine in the form of free base” or “the composition was prepared by adding arginine in the form of free base”.

Claim 6 recites “other ingredients such as”. However, words like “such as” in the claims may lead to confusion over the intended scope of the claim.  It is not clear whether the claimed ingredients after the word “such as” are just examples of ingredients or if the claim is limited to those ingredients (see MPEP 2173,05(d).

Claim 6 also states: “synergistic compounds belonging to the state of the art”
Neither the claims nor the specification teaches what these compounds are.

	Claim 8 recites: “or anyway anhydrous vehicle”.  It is not clear the meaning of “anyway”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et. al. (CA 2700717 (04-2009).

NOTE: For the purpose of prior art the phrase “zinc and arginine gluconates” is going to be interpreted as “comprising Zing Gluconate and arginine” (See 112(b) above)

For claim 1, Goto teaches a composition comprising: Arginine, Zinc Gluconate and Ascorbic acid (see Table 4 on page 45).
The statement “against androgenic alopecia” is considered an intended use of the formulation disclosed by the prior art, and not a structural limitation.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

For claim 2, the prior art does not teach the presence of gluconic acid.  However, since zinc gluconate is in a solution it is expected that some gluconate will be in equilibrium with gluconic acid.

	The statement in claim 3: “primarily acts through the inhibition of the alpha reductase type II enzyme and secondarily through the induction of the SOX9 protein” seems to be a property of the formulation of the prior art.
MPEP 2112 I states: 
“The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
MPEP 2112.01 I recites:
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

For claim 4, Goto does not teach “wherein the arginine gluconate is obtained during production starting from arginine base and salifying it with stoichiometric amounts of gluconic acid or of the relative precursor, the gluconolactone”. 
 However, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In the instant case, the prior art teaches compositions comprising the same components as the instant claims: zinc gluconate, arginine and ascorbic acid.  As stated by Applicant, the prior art does not teach the process of fist making arginine gluconate.  However, Applicant has not provided any evidence that the composition of the prior art does not have the same physical characteristics as the instant composition.
Apparently, the product resulting from the instant process is similar or identical to the composition disclosed by the prior art (Woo or Trinh), so as mentioned above, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.

Similarly claims 5 and 7-11 are considered product by process claims.
Further, the statement in claim 9: Is used for topical application on the scalp…” is considered an intended use of a known product. Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Similarly, the phrase in claim 10: “is marketed as a kit consisting of two separate phases…” is also considered an intended use of a known composition.

For claim 6, Goto teaches the presence of other ingredients like Vitamin B1 (see above 112(b) for claim interpretation.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 6, 2022.